OPINION — AG — YOU ARE NOT AUTHORIZED TO FURNISH BRICK, BUILDING TILE OR FURNITURE TO CATHOLIC SCHOOLS OR ANY OTHER PRIVATE SCHOOLS OR PAROCHIAL SCHOOLS UNDER THE PROVISIONS OF THE ABOVE CITED STATUTE. (74 Ohio St. 1961 123 [74-123](F)). YOU ARE AUTHORIZED TO FURNISH SUCH MATERIALS TO OKLAHOMA CHURCHES WHO MUST MAKE AN AFFIDAVIT THAT THE BRICK AND BUILDING TILE SHALL NOT BE USED FOR PURPOSE OTHER THAN THE BUILDING OF CHURCHES AND THAT THE FURNITURE SHALL NOT BE USED FOR ANY PURPOSE OTHER THAN CHURCH PURPOSE. (W. J. MONROE)